--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
 
NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE.  THESE SECURITIES HAVE BEEN SOLD IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
GLOBAL ENERGY INC.
 
Amended and Restated Secured Convertible Debenture
 
Issuance Date:  March 8, 2010
Original Principal Amount:     $1,500,000
No. GEYI-1-7
 



This Amended and Restated Secured Convertible Debenture (including all secured
convertible debentures issued in exchange, transfer or replacement hereof, this
“Debenture II”) is being issued pursuant to that certain letter agreement dated
March __, 2010 (the “Letter Agreement”) along with an amended and restated
secured convertible debenture in the original principal amount of $3,175,116
(including all secured convertible debentures issued in exchange, transfer or
replacement hereof, this “Debenture I”).  Debenture I and Debenture II are being
issued solely in exchange for the Existing Debentures (as defined below) and
shall amend, replace, and supersede the Existing Debentures.  The Existing
Debentures were acquired by the Holder, and fully paid for by the Holder, more
than one year prior to the Issuance Date of this Debenture.
 
FOR VALUE RECEIVED, GLOBAL ENERGY, INC., a Nevada corporation (the "Company"),
hereby promises to pay to the order of YA GLOBAL INVESTMENTS, L.P. or registered
assigns (the "Holder") the amount set out above as the Original Principal Amount
(as reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the "Principal") when due, whether upon the Maturity Date (as defined
below), redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest ("Interest") on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
"Issuance Date") until the same becomes due and payable, whether upon the
Maturity Date or acceleration, conversion, redemption or otherwise (in each case
in accordance with the terms hereof).  This Debenture II (along with Debenture
I) is issued in exchange for the secured convertible debentures issued pursuant
to the Securities Purchase Agreement (the "Existing Debentures") pursuant to the
terms and conditions of the Letter Agreement.  Certain capitalized terms used
herein are defined in Section 17.
 
 
 

--------------------------------------------------------------------------------

 
 
(1)           GENERAL TERMS
 
(a)           Interest, Installment Payments, Maturity.  Interest shall accrue
on the outstanding principal balance hereof at the Interest Rate then in
effect.  Interest shall be calculated on the basis of a 365-day year and the
actual number of days elapsed, to the extent permitted by applicable law.  The
Company may make cash payments of accrued and unpaid or unconverted Interest at
any time and from time to time prior to the Maturity Date.  On the Maturity
Date, the Company shall pay to the Holder an amount in cash representing all
outstanding Principal and accrued and unpaid Interest.  The "Maturity Date"
shall be March 1, 2013.  The Maturity Date may be extended at the option of the
Holder in the event that, and for so long as, an Event of Default (as defined
below) shall have occurred and be continuing on the Maturity Date (as may be
extended pursuant to this Section 1) or any event shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
that with the passage of time and the failure to cure would result in an Event
of Default.  The Company may not prepay or redeem any portion of the outstanding
Principal prior to the Maturity Date without the written consent of the
Holder.  Unless otherwise set forth in this Debenture II all payments received
by the Holder hereunder shall be applied towards amounts outstanding under this
Debenture II in the sole discretion of the Holder.
 
(b)           Security.  The Company agrees and acknowledges that its
obligations under this Debenture II shall be secured by the pledge of certain
assets of the Company and its subsidiaries granted pursuant to the Security
Agreement dated July 6, 2007 in favor of the Holder (the “Security Agreement”)
and that the obligations under this Debenture II are hereinafter expressly
included as part of the “Obligations” as such term is defined and used in the
Security Agreement.
 
(2)           EVENTS OF DEFAULT.
 
(a)           An “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):
 
(i)           The Company's failure to pay to the Holder any amount of
Principal, Interest, or other amounts when and as due under this Debenture II or
any other Transaction Document;
 
(ii)           The Company or any subsidiary of the Company shall commence, or
there shall be commenced against the Company or any subsidiary of the Company
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any subsidiary of the Company
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any subsidiary of the Company or there is commenced against the
Company or any subsidiary of the Company any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of sixty one (61) days;
or the Company or any subsidiary of the Company is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any subsidiary of the Company suffers
any appointment of any custodian, private or court appointed receiver or the
like for it or any substantial part of its property which continues undischarged
or unstayed for a period of sixty one (61) days; or the Company or any
subsidiary of the Company makes a general assignment for the benefit of
creditors; or the Company or any subsidiary of the Company shall fail to pay, or
shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or the Company or any subsidiary of the Company
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Company or any subsidiary of
the Company shall by any act or failure to act expressly indicate its consent
to, approval of or acquiescence in any of the foregoing; or any corporate or
other action is taken by the Company or any subsidiary of the Company for the
purpose of effecting any of the foregoing;
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)           The Company or any subsidiary of the Company shall default in
any of its obligations under any other debenture or any mortgage, credit
agreement or other facility, indenture agreement, factoring agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced any indebtedness for borrowed money or money due under any long term
leasing or factoring arrangement of the Company or any subsidiary of the Company
in an amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable;
 
(iv)           The Common Stock shall cease to be quoted or listed for trading
on a Primary Market for a period of five (5) consecutive Trading Days;
 
(v)            The Company or any subsidiary of the Company shall be a party to
any Change of Control Transaction (as defined in Section 6) unless in connection
with such Change of Control Transaction this Debenture II is retired;
 
(vi)           The Company's (A) failure to cure a Conversion Failure by
delivery of the required number of shares of Common Stock within five (5)
Business Days after the applicable Conversion Failure or (B) notice, written or
oral, to the Holder, including by way of public announcement, at any time, of
the Company’s intention not to comply with a request for conversion of this
Debenture II into shares of Common Stock that is tendered in accordance with the
provisions of this Debenture II, other than pursuant to Section 4(c);
 
(vii)           The Company shall fail for any reason to deliver the payment in
cash pursuant to a Buy-In (as defined herein) within three (3) Business Days
after such payment is due;
 
(viii)          The Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach or default of
any provision of this Debenture II (except as may be covered by Section 2(a)(i)
through 2(a)(vii) hereof), and Other Debentures, or any Transaction Document
which is not cured within the time prescribed.
 
 
3

--------------------------------------------------------------------------------

 
 
(ix)            With respect to the Offering SPA, (A) the Company shall default
in any of its obligations under the Offering SPA whether or not any party to the
Offering SPA takes any action as a result of such default, (B) the Offering SPA
shall be terminated for any reason prior to the Company receiving gross proceeds
of at least $1,000,000, or (C) any Subsequent Closing (as defined in the
Offering SPA) (except for the 16th Subsequent Closing which is in the sole and
absolute discretion of the Investor) does not close as scheduled in the Offering
SPA or results in gross proceeds to the Company of at least $60,000.
 
(b)           During the time that any portion of this Debenture II is
outstanding, if any Event of Default has occurred, the full unpaid Principal
amount of this Debenture II, together with interest and other amounts owing in
respect thereof, to the date of acceleration shall become at the Holder's
election, immediately due and payable in cash, provided that the Company has
failed to cure such Event of Default within five (5) Business Days after the
occurrence of the Event of Default, except with respect to an Event of Default
under Section 2(a)(iv)-(vii), which shall not have any additional cure
period.  Furthermore, in addition to any other remedies, the Holder shall have
the right (but not the obligation) to convert this Debenture II at the lower of
the Conversion Price or the Company Conversion Price at any time after (x) an
Event of Default, provided Company has failed to cure such Event of Default
within five (5) Business Days after occurrence of the Event of Default, or (y)
the Maturity Date.  The Holder need not provide and the Company hereby waives
any presentment, demand, protest or other notice of any kind, (other than
required notice of conversion). Holder may enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Holder’s notice of exercise of its rights hereunder may be rescinded and
annulled by Holder at any time prior to payment hereunder.  No such rescission
or annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.
 
(3)           [RESERVED].
 
(4)           CONVERSION OF DEBENTURE. This Debenture II shall be convertible
into shares of the Company's Common Stock, on the terms and conditions set forth
in this Section 4.
 
(a)           Conversion Right.  Subject to the provisions of Section 4(c), at
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into fully paid and nonassessable shares of Common Stock in accordance
with Section 4(b), at the Conversion Rate (as defined below).  The number of
shares of Common Stock issuable upon conversion of any Conversion Amount
pursuant to this Section 4(a) shall be determined by dividing (x) such
Conversion Amount by (y) the Conversion Price (the "Conversion Rate").  The
Company shall not issue any fraction of a share of Common Stock upon any
conversion.  If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.  The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.
 
(i)           "Conversion Amount" means the portion of the Principal and accrued
Interest to be converted, redeemed or otherwise with respect to which this
determination is being made.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)           "Conversion Price" means, as of any Conversion Date (as defined
below) or other date of determination, $0.01, subject to adjustment as provided
herein.
 
(b)           Mechanics of Conversion.
 
(i)           Optional Conversion.  To convert any Conversion Amount into shares
of Common Stock on any date (a "Conversion Date"), the Holder shall (A) transmit
by facsimile or electronic mail (with confirmation of receipt), or otherwise
deliver, for confirmed receipt on or prior to 11:59 p.m., New York Time, on such
date, a copy of an executed notice of conversion in the form attached hereto as
Exhibit I (the "Conversion Notice") to the Company and (B) if required by
Section 4(b)(iv), surrender this Debenture II to a nationally recognized
overnight delivery service for delivery to the Company (or an indemnification
undertaking reasonably satisfactory to the Company with respect to this
Debenture II in the case of its loss, theft or destruction).  On or before the
third Trading Day following the date of receipt of a Conversion Notice (the
"Share Delivery Date"), the Company shall (X) if legends are not required to be
placed on certificates of Common Stock pursuant to the Securities Purchase
Agreement and provided that the Transfer Agent is participating in the
Depository Trust Company's ("DTC") Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder's or its designee's balance account with DTC through
its Deposit Withdrawal Agent Commission system or (Y) if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant to Section 2(g) of the
Securities Purchase Agreement.  If this Debenture II is physically surrendered
for conversion and the outstanding Principal of this Debenture II is greater
than the Principal portion of the Conversion Amount being converted, then the
Company shall as soon as practicable and in no event later than three (3)
Trading Days after receipt of this Debenture II and at its own expense, issue
and deliver to the holder a new debenture representing the outstanding Principal
not converted.  The Person or Persons entitled to receive the shares of Common
Stock issuable upon a conversion of this Debenture II shall be treated for all
purposes as the record holder or holders of such shares of Common Stock upon the
transmission of a Conversion Notice.
 
(ii)           Company's Failure to Timely Convert.  If within three (3) Trading
Days after the Company's receipt of the facsimile or electronic copy of a
Conversion Notice the Company shall fail to issue and deliver a certificate to
the Holder or credit the Holder's balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon the Holder's
conversion of any Conversion Amount (a "Conversion Failure"), and if on or after
such Trading Day the Holder purchases (in an open market transaction or
otherwise) Common Stock to deliver in satisfaction of a sale by the Holder of
Common Stock issuable upon such conversion that the Holder anticipated receiving
from the Company (a "Buy-In"), then the Company shall, within three (3) Business
Days after the Holder's request and in the Holder's discretion, either (i) pay
cash to the Holder in an amount equal to the Holder's total purchase price
(including brokerage commissions and other out of pocket expenses, if any) for
the shares of Common Stock so purchased (the "Buy-In Price"), at which point the
Company's obligation to deliver such certificate (and to issue such Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such Common Stock and pay cash
to the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the Closing
Bid Price on the Conversion Date.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)           Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Debenture II in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Debenture II to the Company unless (A) the full Conversion Amount represented by
this Debenture II is being converted or (B) the Holder has provided the Company
with prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Debenture II upon physical surrender of this
Debenture II.  The Holder and the Company shall maintain records showing the
Principal and Interest converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Debenture II upon conversion.
 
(c)      Limitations on Conversions, Sales.
 
(i)            Beneficial Ownership.  The Company shall not effect any
conversions of this Debenture II and the Holder shall not have the right to
convert any portion of this Debenture II or receive shares of Common Stock as
payment of interest hereunder to the extent that after giving effect to such
conversion or receipt of such interest payment, the Holder, together with any
affiliate thereof, would beneficially own (as determined in accordance with
Section 13(d) of the Exchange Act and the rules promulgated thereunder) in
excess of 4.99% of the number of shares of Common Stock outstanding immediately
after giving effect to such conversion or receipt of shares as payment of
interest.  Since the Holder will not be obligated to report to the Company the
number of shares of Common Stock it may hold at the time of a conversion
hereunder, unless the conversion at issue would result in the issuance of shares
of Common Stock in excess of 4.99% of the then outstanding shares of Common
Stock without regard to any other shares which may be beneficially owned by the
Holder or an affiliate thereof, the Holder shall have the authority and
obligation to determine whether the restriction contained in this Section will
limit any particular conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the principal amount of this Debenture II is
convertible shall be the responsibility and obligation of the Holder.  If the
Holder has delivered a Conversion Notice for a principal amount of this
Debenture II that, without regard to any other shares that the Holder or its
affiliates may beneficially own, would result in the issuance in excess of the
permitted amount hereunder, the Company shall notify the Holder of this fact and
shall honor the conversion for the maximum principal amount permitted to be
converted on such Conversion Date in accordance with Section 4(a) and, any
principal amount tendered for conversion in excess of the permitted amount
hereunder shall remain outstanding under this Debenture II. The provisions of
this Section may be waived by a Holder (but only as to itself and not to any
other Holder) upon not less than 65 days prior notice to the Company.  Other
Holders shall be unaffected by any such waiver.
 
(ii)            Lock Up.  The Holder is subject to a lock up provision as set
forth in Section 3(c) of the Letter Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)      Other Provisions.
 
(i)              [RESERVED].
 
(ii)            All calculations under this Section 4 shall be rounded to the
nearest $0.0001 or whole share.
 
(iii)           The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Debenture II and payment of
interest on this Debenture II, each as herein provided, free from preemptive
rights or any other actual contingent purchase rights of persons other than the
Holder, not less than such number of shares of the Common Stock as shall
(subject to any additional requirements of the Company as to reservation of such
shares set forth in this Debenture II or in the Transaction Documents) be
issuable (taking into account the adjustments and restrictions set forth herein)
upon the conversion this Debenture II (without taking into account the ownership
limitation set forth in Section 4(c)(i) hereof. The Company covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly and
validly authorized, issued and fully paid, nonassessable.
 
(iv)           Nothing herein shall limit a Holder's right to pursue actual
damages or declare an Event of Default pursuant to Section 2 herein for the
Company 's failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.
 
(v)             Rule 144 Tacking Period.  The Company represents, warrants, and
agrees this Debenture II (along with Debenture I) is being issued solely in
exchange for the Existing Debentures and that for the purposes of Rule 144, this
Debenture II shall be deemed to have been acquired at the same time as the
surrendered Existing Debentures, which in all cases is prior to one year from
the Issuance Date.
 
(5)      Adjustments to Conversion Price
 
(a)      Adjustment of Conversion Price upon Issuance of Common Stock.  If the
Company, at any time while this Debenture II is outstanding, issues or sells, or
in accordance with this Section 5(a) is deemed to have issued or sold, any
shares of Common Stock, excluding shares of Common Stock deemed to have been
issued or sold by the Company in connection with any Excluded Securities, for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Conversion Price in effect immediately prior to such issue or sale (such
price the "Applicable Price") (the foregoing a "Dilutive Issuance"), then
immediately after such Dilutive Issuance the Conversion Price then in effect
shall be reduced to an amount equal to the New Issuance Price.  For purposes of
determining the adjusted Conversion Price under this Section 5(a), the following
shall be applicable:
 
 
7

--------------------------------------------------------------------------------

 
 
(i)             Issuance of Options.  If the Company in any manner grants or
sells any Options and the lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option is less than the Applicable Price, then such share of Common Stock
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share.  For purposes of this Section, the "lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion or exchange or exercise of any Convertible Securities issuable upon
exercise of such Option" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon granting or sale of the Option, upon exercise of
the Option and upon conversion or exchange or exercise of any Convertible
Security issuable upon exercise of such Option.  No further adjustment of the
Conversion Price shall be made upon the actual issuance of such share of Common
Stock or of such Convertible Securities upon the exercise of such Options or
upon the actual issuance of such Common Stock upon conversion or exchange or
exercise of such Convertible Securities.
 
(ii)            Issuance of Convertible Securities.  If the Company in any
manner issues or sells any Convertible Securities and the lowest price per share
for which one share of Common Stock is issuable upon such conversion or exchange
or exercise thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share.  For the purposes of this Section, the "lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible
Security.  No further adjustment of the Conversion Price shall be made upon the
actual issuance of such share of Common Stock upon conversion or exchange or
exercise of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section, no further adjustment of the Conversion Price shall be made by
reason of such issue or sale.
 
(iii)           Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.  For purposes of this Section, if the terms
of any Option or Convertible Security that was outstanding as of the Original
Issue Date are changed in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such change.  No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(iv)           Calculation of Consideration Received.  In case any Option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for the difference of (x) the aggregate fair
market value of such Options and other securities issued or sold in such
integrated transaction, less (y) the fair market value of the securities other
than such Option, issued or sold in such transaction and the other securities
issued or sold in such integrated transaction will be deemed to have been issued
or sold for the balance of the consideration received by the Company.  If any
Common Stock, Options or Convertible Securities are issued or sold or deemed to
have been issued or sold for cash, the consideration received therefor will be
deemed to be the gross amount raised by the Company; provided, however, that
such gross amount is not greater than 110% of the net amount received by the
Company therefor.  If any Common Stock, Options or Convertible Securities are
issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company will be the fair value of
such consideration, except where such consideration consists of securities, in
which case the amount of consideration received by the Company will be the
Closing Bid Price of such securities on the date of receipt.  If any Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or Convertible
Securities, as the case may be.  The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the Holder.  If
such parties are unable to reach agreement within ten (10) days after the
occurrence of an event requiring valuation (the "Valuation Event"), the fair
value of such consideration will be determined within five (5) Business Days
after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Holder.  The
determination of such appraiser shall be deemed binding upon all parties absent
manifest error and the fees and expenses of such appraiser shall be borne by the
Company.
 
(v)            Record Date.  If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
(b)      Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock.  If the Company, at any time while this Debenture II is
outstanding, shall (a) pay a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (b) subdivide
outstanding shares of Common Stock into a larger number of shares, (c) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (d) issue by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then the Conversion
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding treasury shares, if any) outstanding
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)      Purchase Rights.  If at any time the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the "Purchase Rights"), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Debenture II (without taking into account any limitations or restrictions on the
convertibility of this Debenture II) immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights.
 
(d)      Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 4 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company's
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Holder under this Debenture II; provided that
no such adjustment will increase the Conversion Price as otherwise determined
pursuant to this Section 5.
 
(e)      Other Corporate Events.  In addition to and not in substitution for any
other rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a "Corporate Event"), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Debenture II, at the Holder's option, (i) in addition to the
shares of Common Stock receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Debenture II) or (ii)
in lieu of the shares of Common Stock otherwise receivable upon such conversion,
such securities or other assets received by the holders of shares of Common
Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Debenture II
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the Conversion Rate.  Provision made pursuant to
the preceding sentence shall be in a form and substance satisfactory to the
Required Holders.  The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Debenture II.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)      Whenever the Conversion Price is adjusted pursuant to Section 5 hereof,
the Company shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.
 
(g)      In case of any (1) merger or consolidation of the Company or any
subsidiary of the Company with or into another Person, or (2) sale by the
Company or any subsidiary of the Company of more than one-half of the assets of
the Company in one or a series of related transactions, a Holder shall have the
right to (A) exercise any rights under Section 2(b), (B) convert the aggregate
amount of this Debenture II then outstanding into the shares of stock and other
securities, cash and property receivable upon or deemed to be held by holders of
Common Stock following such merger, consolidation or sale, and such Holder shall
be entitled upon such event or series of related events to receive such amount
of securities, cash and property as the shares of Common Stock into which such
aggregate principal amount of this Debenture II could have been converted
immediately prior to such merger, consolidation or sales would have been
entitled, or (C) in the case of a merger or consolidation, require the surviving
entity to issue to the Holder a convertible debenture with a principal amount
equal to the aggregate principal amount of this Debenture II then held by such
Holder, plus all accrued and unpaid interest and other amounts owing thereon,
which such newly issued convertible debenture shall have terms identical
(including with respect to conversion) to the terms of this Debenture II, and
shall be entitled to all of the rights and privileges of the Holder of this
Debenture II set forth herein and the agreements pursuant to which this
Debenture II were issued. In the case of clause (C), the conversion price
applicable for the newly issued shares of convertible preferred stock or
convertible debentures shall be based upon the amount of securities, cash and
property that each share of Common Stock would receive in such transaction and
the Conversion Price in effect immediately prior to the effectiveness or closing
date for such transaction. The terms of any such merger, sale or consolidation
shall include such terms so as to continue to give the Holder the right to
receive the securities, cash and property set forth in this Section upon any
conversion or redemption following such event. This provision shall similarly
apply to successive such events.
 
(6)           REISSUANCE OF THIS DEBENTURE.
 
(a)           Transfer.  If this Debenture II is to be transferred, the Holder
shall surrender this Debenture II to the Company, whereupon the Company will,
subject to the satisfaction of the transfer provisions of the Securities
Purchase Agreement, forthwith issue and deliver upon the order of the Holder a
new debenture (in accordance with Section 6(d)), registered in the name of the
registered transferee or assignee, representing the outstanding Principal being
transferred by the Holder and, if less then the entire outstanding Principal is
being transferred, a new debenture (in accordance with Section 6(d)) to the
Holder representing the outstanding Principal not being transferred.  The Holder
and any assignee, by acceptance of this Debenture II, acknowledge and agree
that, by reason of the provisions of Section 4(b)(iii) following conversion or
redemption of any portion of this Debenture II, the outstanding Principal
represented by this Debenture II may be less than the Principal stated on the
face of this Debenture II.
 
(b)           Lost, Stolen or Mutilated Debenture.  Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Debenture II, and, in the case of loss, theft
or destruction, of any indemnification undertaking by the Holder to the Company
in customary form and, in the case of mutilation, upon surrender and
cancellation of this Debenture II, the Company shall execute and deliver to the
Holder a new debenture (in accordance with Section 6(d)) representing the
outstanding Principal.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           Debenture Exchangeable for Different Denominations.  This
Debenture II is exchangeable, upon the surrender hereof by the Holder at the
principal office of the Company, for a new debenture or debentures (in
accordance with Section 6(d)) representing in the aggregate the outstanding
Principal of this Debenture II, and each such new debenture will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
 
(d)           Issuance of New Debentures.  Whenever the Company is required to
issue a new debenture pursuant to the terms of this Debenture II, such new
debenture (i) shall be of like tenor with this Debenture II, (ii) shall
represent, as indicated on the face of such new debenture, the Principal
remaining outstanding (or in the case of a new debenture being issued pursuant
to Section 6(a) or Section 6(c), the Principal designated by the Holder which,
when added to the principal represented by the other new debentures issued in
connection with such issuance, does not exceed the Principal remaining
outstanding under this Debenture II immediately prior to such issuance of new
debentures), (iii) shall have an issuance date, as indicated on the face of such
new debenture, which is the same as the Issuance Date of this Debenture II, (iv)
shall have the same rights and conditions as this Debenture II, and (v) shall
represent accrued and unpaid Interest from the Issuance Date.
 
(7)           NOTICES.    Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Trading Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
If to the Company, to:
Migdal Aviv
7 Abba Hilel Street
Ramat Gan, 52520
Israel
 
Telephone:               011 972 3 5913952
 
Facsimile:                 011 +972 9 955 0454
   
With a copy to:
Pearl Cohen Zedek Latzer LLP.
 
1500 Broadway, 12th Floor
 
New York, NY10036
 
Attention: Doron Latzer, Esq., Managing Partner
 
Telephone:  +1 (646) 878-0800
 
Facsimile:  +1 (646) 878-0801
   



If to the Holder:
YA Global Investments, L.P.
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ  07302
 
Attention:                        Mark Angelo
 
Telephone:                       (201) 985-8300
   
With a copy to:
David Gonzalez, Esq.
 
101 Hudson Street – Suite 3700
 
Jersey City, NJ 07302
 
Telephone:                      (201) 985-8300
 
Facsimile:                         (201) 985-8266
   



 
12

--------------------------------------------------------------------------------

 
 
or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
(8)           Except as expressly provided herein, no provision of this
Debenture II shall alter or impair the obligations of the Company, which are
absolute and unconditional, to pay the principal of, interest and other charges
(if any) on, this Debenture II at the time, place, and rate, and in the coin or
currency, herein prescribed.  This Debenture II is a direct obligation of the
Company. As long as this Debenture II is outstanding, the Company shall not and
shall cause their subsidiaries not to, without the consent of the Holder, (i)
amend its certificate of incorporation, bylaws or other charter documents so as
to adversely affect any rights of the Holder; (ii) repay, repurchase or offer to
repay, repurchase or otherwise acquire shares of its Common Stock or other
equity securities other than as to the Underlying Shares to the extent permitted
or required under the Transaction Documents; or (iii) enter into any agreement
with respect to any of the foregoing.
 
(9)           This Debenture II shall not entitle the Holder to any of the
rights of a stockholder of the Company, including without limitation, the right
to vote, to receive dividends and other distributions, or to receive any notice
of, or to attend, meetings of stockholders or any other proceedings of the
Company, unless and to the extent converted into shares of Common Stock in
accordance with the terms hereof.
 
(10)          No indebtedness of the Company is senior to this Debenture II in
right of payment, whether with respect to interest, damages or upon liquidation
or dissolution or otherwise.  Without the Holder’s consent, the Company will not
and will not permit any of their subsidiaries to, directly or indirectly, enter
into, create, incur, assume or suffer to exist any indebtedness of any kind, on
or with respect to any of its property or assets now owned or hereafter acquired
or any interest therein or any income or profits there from that is senior in
any respect to the obligations of the Company under this Debenture II.
 
 
13

--------------------------------------------------------------------------------

 
 
(11)           This Debenture II shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
conflicts of laws thereof.  Each of the parties consents to the jurisdiction of
the Superior Courts of the State of New Jersey sitting in Hudson County, New
Jersey and the U.S. District Court for the District of New Jersey sitting in
Newark, New Jersey in connection with any dispute arising under this Debenture
II and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens to the bringing of any
such proceeding in such jurisdictions.
 
(12)           If the Company fails to strictly comply with the terms of this
Debenture II, then the Company shall reimburse the Holder promptly for all fees,
costs and expenses, including, without limitation, attorneys’ fees and expenses
incurred by the Holder in any action in connection with this Debenture II,
including, without limitation, those incurred: (i) during any workout, attempted
workout, and/or in connection with the rendering of legal advice as to the
Holder’s rights, remedies and obligations, (ii) collecting any sums which become
due to the Holder, (iii) defending or prosecuting any proceeding or any
counterclaim to any proceeding or appeal; or (iv) the protection, preservation
or enforcement of any rights or remedies of the Holder.
 
(13)           Any waiver by the Holder of a breach of any provision of this
Debenture II shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture II. The failure of the Holder to insist upon strict adherence to any
term of this Debenture II on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Debenture II. Any waiver must
be in writing.
 
(14)           If any provision of this Debenture II is invalid, illegal or
unenforceable, the balance of this Debenture II shall remain in effect, and if
any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
shall violate applicable laws governing usury, the applicable rate of interest
due hereunder shall automatically be lowered to equal the maximum permitted rate
of interest. The Company covenants (to the extent that it may lawfully do so)
that it shall not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension or usury law or
other law which would prohibit or forgive the Company from paying all or any
portion of the principal of or interest on this Debenture II as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.
 
(15)           Whenever any payment or other obligation hereunder shall be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.
 
 
14

--------------------------------------------------------------------------------

 
 
(16)           THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.
 
(17)           CERTAIN DEFINITIONS     For purposes of this Debenture II, the
following terms shall have the following meanings:
 
shall have the following meanings:
 
(a)           “Approved Financing” means any financing transaction resulting in
cash proceeds to the Company, provided that either (i) such transaction does not
violate any terms and conditions of the Transaction Documents, or (ii)
compliance with the terms and conditions of the Transactions Documents with
respect to such transaction is waived in writing.
 
(b)           “Approved Stock Plan” means a stock option plan that has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued only to any employee, officer, or director
for services provided to the Company.
 
(c)           "Bloomberg" means Bloomberg Financial Markets.
 
(d)           “Business Day” means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions are authorized or required by law or other government
action to close.
 
(e)           “Change of Control Transaction” means the occurrence of (a) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of fifty percent
(50%) of the voting securities of the Company (except that the acquisition of
voting securities by the Holder or any other current holder of convertible
securities of the Company shall not constitute a Change of Control Transaction
for purposes hereof), (b) a replacement at one time or over time of more than
one-half of the members of the board of directors of the Company which is not
approved by a majority of those individuals who are members of the board of
directors on the date of such change  (or by those individuals who are serving
as members of the board of directors on any date whose nomination to the board
of directors was approved by a majority of the members of the board of directors
who are members on the date of such change), (c) the merger, consolidation or
sale of fifty percent (50%) or more of the assets of the Company or any
subsidiary of the Company in one or a series of related transactions with or
into another entity that is not a related entity to the Company, provided
however in the event the Company seeks to consummate a merger, consolidation or
sale of fifty percent (50%) or more of the assets of the Company or any
subsidiary of the Company in one or a series of related transactions with or
into another entity that is a related entity to the Company the Company shall
obtain the prior written consent of the Holder, or (d) the execution by the
Company of an agreement to which the Company is a party or by which it is bound,
providing for any of the events set forth above in (a), (b) or (c).
 
 
15

--------------------------------------------------------------------------------

 
 
(f)           “Closing Bid Price” means the price per share in the last reported
trade of the Common Stock on a Primary Market or on the exchange  which the
Common Stock is then listed as quoted by Bloomberg.
 
(g)           “Commission” means the Securities and Exchange Commission.
 
(h)           “Common Stock” means the common stock, par value $.001, of the
Company and stock of any other class into which such shares may hereafter be
changed or reclassified.
 
(i)            "Company Conversion Price" means that price which shall be
computed as ninety five percent (95%) of the lowest Volume Weighted Average
Price of the Common Stock during the fifteen (15) consecutive Trading Days
immediately preceding the applicable Installment Date or other date of
measurement.  All such determinations shall be appropriately adjusted for any
stock split, stock dividend, stock combination or other similar transaction.
 
(j)            “Convertible Securities” means any stock or securities (other
than Options) directly or indirectly convertible into or exercisable or
exchangeable for Common Stock.
 
(k)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(l)             “Excluded Securities” means, (a) shares issued or deemed to have
been issued by the Company pursuant to an Approved Stock Plan (b) shares of
Common Stock issued or deemed to be issued by the Company upon the conversion,
exchange or exercise of any right, option, obligation or security outstanding on
the date prior to date of the Securities Purchase Agreement, provided that the
terms of such right, option, obligation or security are not amended or otherwise
modified on or after the date of the Securities Purchase Agreement, and provided
that the conversion price, exchange price, exercise price or other purchase
price is not reduced, adjusted or otherwise modified and the number of shares of
Common Stock issued or issuable is not increased (whether by operation of, or in
accordance with, the relevant governing documents or otherwise) on or after the
date of the Securities Purchase Agreement, (c) shares issued in connection with
any acquisition by the Company, whether through an acquisition of stock or a
merger of any business, assets or technologies, leasing arrangement or any other
transaction the primary purpose of which is not to raise equity capital, (d)
shares issued pursuant to the Offering SPA provided that the terms of the
Offering SPA are not modified, and (e) the shares of Common Stock issued or
deemed to be issued by the Company upon conversion of this Debenture II or
Debenture I.
 
(m)            “First Financing Milestone” means the receipt by the Company of
gross proceeds of at least $1,500,000 from the Offering SPA or from any other
Approved Financing, or any combination, between December 23, 2009 and September
1, 2011.
 
 
16

--------------------------------------------------------------------------------

 
 
(n)           “Interest Rate” means the annual rate initially equal to eight
percent (8%) as may be reduced (i) to six percent (6%) if the First Financing
Milestone is achieved, and (ii) to four percent (4%) if the Second Financing
Milestone is achieved.  Any reduction to the Interest Rate hereunder shall be
effective as of the first calendar day of the Month that begins immediately
after the Month in which the Holder receives written notice from the Company
certifying the achievement of the relevant Financing Milestone.
 
(o)           “Offering SPA” means the securities purchase agreement dated
September 10, 2009 and amended on December 23, 2009 between the Company, Yuval
Ganot, and an investor set forth therein (the “Investor”) pursuant to which Mr.
Ganot or the Investor shall purchase shares of Common Stock on a monthly basis
for up to $1,500,000 in gross proceeds.
 
(p)           “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
 
(q)           “Original Issue Date” means the date of the first issuance of this
Debenture II regardless of the number of transfers and regardless of the number
of instruments, which may be issued to evidence such Debenture II.
 
(r)             “Other Debentures” means Debenture I, or any other debentures
issued in exchange of or as replacement to the same.
 
(s)            “Person” means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.
 
(t)             “Primary Market” means any of (a) the NYSE Amex (b) the New York
Stock Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, or
(e) the Nasdaq OTC Bulletin Board.
 
(u)            “Second Financing Milestone” means the receipt by the Company of
gross proceeds of at least $2,000,000 from the Offering SPA or from any other
Approved Financing, or any combination, between December 23, 2009 and March 1,
2012.
 
(v)            “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
 
(w)           “Securities Purchase Agreement” means the Securities Purchase
Agreement dated July 6, 2007 by and among the Company and the Holder.
 
(x)             “Trading Day” shall mean any day during which the Primary Market
for the Common Stock is open for business.
 
(y)            “Transaction Documents” means the Letter Agreement, the Other
Debentures, the Securities Purchase Agreement and any other agreement delivered
in connection with the Securities Purchase Agreement, including, without
limitation, the Security Agreement, the Irrevocable Transfer Agent Instructions,
and the Registration Rights Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
 
(z)             “Underlying Shares” means the shares of Common Stock issuable
upon conversion of this Debenture II or as payment of interest in accordance
with the terms hereof.
 
(aa)           "Volume Weighted Average Price" means, for any security as of any
date, the daily dollar volume-weighted average price for such security on the
Primary Market as reported by Bloomberg during regular trading hours.
 
(bb)           "Warrants" has the meaning ascribed to such term in the
Securities Purchase Agreement, and shall include all warrants issued in exchange
therefor or replacement thereof.
 
[Signature Page Follows]
 
 
18

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Secured Convertible Debenture to
be duly executed by a duly authorized officer as of the date set forth above.
 

 
COMPANY:
   
GLOBAL ENERGY, INC.
         
By:   /s/ Asi Shalgi
   
Name:     Asi Shalgi
   
Title:       Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
CONVERSION NOTICE
 
(To be executed by the Holder in order to Convert the Debenture)
 
TO:



The undersigned hereby irrevocably elects to convert
$ _______________________________   of the principal amount of Debenture
No.GEYI-1-7 into Shares of Common Stock of GLOBAL ENERGY, INC., according to the
conditions stated therein, as of the Conversion Date written below.
 
Conversion Date:
   
Conversion Amount to be converted:
$                                                                                     
 
Conversion Price:
$                                                                                     
 
Number of shares of Common Stock to be issued:
         
Please issue the shares of Common Stock in the following name and to the
following address:
 
Issue to:
         
Authorized Signature:
   
Name:
   
Title:
   
Broker DTC Participant Code:
   
Account Number:
   



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 